   Case 2:20-cv-00355-MHT-CSC Document 7 Filed 08/31/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SETH TAYLOR HUBBERT,       )
                           )
     Plaintiff,            )
                           )                 CIVIL ACTION NO.
     v.                    )                   2:20cv355-MHT
                           )                        (WO)
ALA. DEPT. OF CORRECTIONS, )
et al.,                    )
                           )
     Defendants.           )

                             JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United         States      Magistrate        Judge's

recommendation (doc. no. 5) is adopted.

    (2) This lawsuit is dismissed without prejudice.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket     as   a   final   judgment

pursuant   to   Rule   58   of    the     Federal    Rules   of   Civil

Procedure.
Case 2:20-cv-00355-MHT-CSC Document 7 Filed 08/31/20 Page 2 of 2




This case is closed.

DONE, this the 31st day of August, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
